DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2006/0042890 to Samuelsson.
	Regarding Claim 16, Samuelsson discloses a method of assembling a brake
assembly 1 having all the features of the instant invention including: providing a
housing assembly 5 that has an opening 16, positioning a retainer bracket 18 on the
housing assembly 5 such that the retainer bracket 18 extends across the opening 16
(see Figure 2), wherein the retainer bracket 18 has first and second lateral sides (see
Figure 2 and the left and right sides of bracket 18) that are disposed opposite each
other and extend between a first end and a second end of the retainer bracket 18 (see
Figure 2), securing the retainer bracket 18 to the housing assembly 5 such that the
retainer bracket 18 does not move with respect to the housing assembly 5 (see Figure
2, wherein the bracket 18 is affixed in recess 16 of the housing), and installing a pad
shield 17 on the retainer bracket 18 after the retainer bracket 18 is secured to the
housing assembly 5 (via screws 20), wherein the pad shield 17 has first and second
retaining features 19 that directly engage the first and second lateral sides of the retainer bracket 18 respectively (i.e., at the left and right sides of bracket 18 via screws 20) to secure the pad shield 17 to the retainer bracket 18 (see Figure 2).
	Regarding Claim 17, Samuelsson further discloses a cable that is secured
between the retainer bracket 18 and the pad shield 17 when the pad shield 17 is
installed (see paragraph 0031).
	Regarding Claim 18, Samuelsson further discloses that the housing assembly 5 includes a caliper housing 5 and a caliper bridge (see Figure 2 and the portion of the
caliper connecting elements 8’ and 8), the first end of the retainer bracket 18 (i.e., the
end nearest element numeral 18) is disposed on the caliper housing and the second
end of the retainer bracket 18 (i.e., the end nearest element numeral 5) is disposed on
the caliper bridge (see Figure 2), and wherein installing the pad shield 17 includes
sliding the pad shield 17 along the retainer bracket 18 in a first direction that extends
from the second end toward the first end (as the pad shield 17 would slide over and
along bracket 18 when it is affixed to bracket 18 via screws 20).

	Regarding Claim 19, Samuelsson further discloses that the pad shield 17 is
removable from the retainer bracket 18 by sliding the pad shield along the retainer
bracket in a second direction that extends from the first end toward the second end
while the retainer bracket 18 remains secured to the housing assembly 5 (note that the
pad shield is certainly capable of being removed via loosening of screws 20 and being
slid off of bracket 18).
	Regarding Claim 21, Samuelsson discloses a brake assembly 1 having all the
features of the instant invention including: a housing assembly 5 that defines an
opening 16 that is adapted to receive a brake pad assembly 7 (see Figure 1 and
paragraph 0028), a retainer bracket 18 that is secured to the housing assembly 5 and
extends across the opening 16, wherein the retainer bracket 18 has first and second
lateral sides (see the left and right sides of bracket 18) that are disposed opposite each
other and that extend between first and second ends of the retainer bracket 18 (see
Figures 2 and 3), and a pad shield 17 that extends across the opening 16 and has first
and second retaining features 19 that directly engage the first and second lateral sides (i.e., the left and right sides of element 18 via screws 20) of the retainer bracket, respectively, to secure the pad shield 17 to the retainer bracket 18, wherein the pad shield 17 is installable onto the retainer bracket 18 and removable from the retainer bracket 18 (via loosening of screws 20) when the retainer bracket 18 extends across the opening 16 and is secured to the housing assembly 5 (see Figure 2).
	Regarding Claim 23, note that the first and second retaining features 19 are not
disposed inside the retainer bracket 18 (but rather are disposed inside pad shield 17,
not inside bracket 18, as only screws 20 are disposed inside the retainer bracket 18).
	Regarding Claim 25, Samuelsson further discloses that the first lateral side (i.e., the left side of element 18) is provided with a step profile (see Figure 2, wherein at least the portion of the left side of bracket 18 at the holes for screws 19 has a step-like profile at least to some extent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over PG
Publication No. 2006/0042890 to Samuelsson.
	Regarding Claim 20, Samuelsson does not disclose that the retainer bracket
increases in width in a direction that extends from the second end to the first end.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the retainer bracket of Samuelsson
so that it increases in width in a direction that extends from the second end to the first
end as a matter of design preference dependent upon the desired size and shape of the
retainer bracket within the brake assembly.

Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13-15, and 24 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Samuelsson does not disclose the new limitations of amended Claims 16 and 21. Applicant contends that Samuelsson lacks retaining features that directly engage opposing first and second lateral sides of a retainer bracket to secure a pad shield. Applicant maintains that Samuelsson discloses a main cover 17 (pad shield) that is secured to a lining holder 18 (retainer bracket) with fastening screws 20 that are inserted in countersunk recesses 19 with holes running through the main cover 17 and are screwed firmly into the lining holder 18 as discussed in paragraph 0030 of the reference.  Applicant further contends that the countersunk recesses 19 (designated as retaining features) do not directly engage lateral sides of the lining holder 18 but instead are recesses disposed opposite the top side of the lining holder 18 that are spaced apart from the lining holder and its lateral sides.
	In response to this, the examiner respectfully disagrees. As outlined in the
rejection of Claims 16 and 21 above, pad shield 17 of Samuelsson has retaining features 19 that do in fact directly engage the sides of bracket 18 via corresponding holes in bracket 18 and screws 20 as shown in Figure 2 of the reference.  At least the bottom portions of recesses 19 would contact the upper surfaces of the holes in bracket 18 and then are secured together via screws 20.  Thus, the examiner maintains that the new claim limitations for independent Claims 16 and 21 are still taught by Samuelsson.
	It is for these reasons that the rejections of Claims 16-21, 23, and 25 are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/12/22